UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1865



JEROLINE DELORIS MORRIS,

                                              Plaintiff - Appellant,

          versus


HENRICO COUNTY PUBLIC SCHOOLS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:06-cv-00051-REP)


Submitted: October 17, 2006                 Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeroline Deloris Morris, Appellant Pro Se. Joseph Thomas Tokarz II,
County Attorney’s Office, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:
               Jeroline Deloris Morris appeals the district court’s

order     dismissing        her     civil      action       alleging     employment

discrimination.         We dismiss Morris’ appeal of the district court’s

March 15, 2006 order for lack of jurisdiction because the notice of

appeal was untimely.            Morris’ notice of appeal was filed on July

14, 2006, which was beyond the thirty-day appeal period.                      See Fed.

R. App. P. 4(a)(1)(A).

               Regarding Morris’ appeal of the district court’s June 28,

2006 order, we have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.          See Morris v. Henrico County Pub. Schs., No.

3:06-cv-00051-REP (E.D. Va. June 28, 2006). We deny Morris’ motion

to appoint counsel and dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented       in   the

materials      before     the    court   and     argument    would     not    aid   the

decisional process.



                                                                             AFFIRMED




                                         - 2 -